TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-05-00677-CV
                                     444444444444444


                                   Jack H. Carr, Appellant


                                               v.


                         The Women’s Advocacy Project, Appellee



 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. FM401015, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                          MEMORANDUM OPINION


              Appellant Jack H. Carr filed his notice of appeal in the trial court on October 21,

2005. The clerk’s record was due in this Court on November 14 but was not received by that date.

On December 7, the Clerk of this Court contacted the Travis County District Clerk, who informed

this Court that appellant had not made payment arrangements for the clerk’s record. On December

8, this Court notified appellant that the clerk’s record was overdue and that his appeal would be

dismissed for want of prosecution if he did not respond by December 19. Appellant informed this

Court on December 15 that he would make payment arrangements for the clerk’s record, but as of
January 25, 2006 he has not done so. We therefore dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: January 31, 2006




                                               2